DETAILED ACTION
 	The Preliminary amendments filed 9/2/2020 and 9/22/2021 have been entered. Claims 1, 4, 9, 10 and 14 have been amended. Claims 2 and 3 have been canceled. Claims 1 and 4-14 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 1 is objected to because of the following informalities: The claim recites “a data management unit configured to map the collected source data onto a prescribed spatiotemporal model based on a position and time point included in the source data”, and “a spatiotemporal mapping unit configured to map the collected source data onto the prescribed spatiotemporal model based on a position and time point included in the source data”.  
As a result, both units seem to be performing the same function. Clarification is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, data processing system claims 1 and 4-13 are directed to a plurality of units; and process claim 14 is directed to a series of steps.  Thus the claims are directed to a machine and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite construct information management, including collecting, mapping, calculating, extracting, acquiring and outputting steps.  
The limitations of collecting, mapping, calculating, extracting, acquiring and outputting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite collecting different types of source data related to different types of constructs from prescribed data sources and retaining the collected source data; mapping the collected source data onto a prescribed spatiotemporal model based on a position and time point included in the source data; calculating a degree of impact on each of the constructs on the basis of the position in the spatiotemporal model of the source data corresponding to the construct and state of the construct; extracting and managing a relationship between the pieces of collected source data; acquiring the prescribed data corresponding to the input data on the basis of the mapping information on the prescribed spatiotemporal model of the collected source data and the extracted relationship; and outputting a processing result of information related to state of the construct, management of an activity on the construct, and at least an impact or risk on another construct or another action by the state of the construct and the management of activity, processed on the basis of the acquired prescribed data.
That is, other than reciting a plurality of units and a computer, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a plurality of units and a computer. The plurality of units and a computer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a plurality of units and a computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 4 and 5 further describes the prescribed data sources, activity information, and the relationship extraction unit. Claims 6-8 recite additional exchanging, receiving, outputting, managing, detecting, calculating, and authenticating steps. Claims 9-12 recite additional identifying, managing, calculating, examining, and controlling steps. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a plurality of units and a computer.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0018 of the specification, “FIG. 1 is a diagram illustrating an overall configuration of a construct integrated management system 1. The construct integrated management system 1 is constructed using a computer 10. The computer 10 includes various resources such as, for example, a microprocessor, a main storage device, an auxiliary storage device, an input/output circuit, and a communication circuit (which are not illustrated). The microprocessor calls a prescribed computer program stored in the auxiliary storage device into a main storage device and executes the same whereby prescribed functions 11 to 16 of the construct integrated management system 1 to be described later are realized.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claims 1 and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
Independent claim 1 includes a system defined merely by a plurality of units, which is deemed software, with no accompanying hardware components (e.g., a physical system including inter alia, processor, server, GUI, etc.).  Dependent claims 4-13 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petering et al (US 20160071059 A1).
As per claim 1, Petering et al disclose a construct information management system for managing information related to a construct (i.e., The third phase of the management system 2 involves the construction phase 84, ¶ 0158), comprising: 
a data collection unit configured to collect different types of source data related to different types of constructs from prescribed data sources and retain the collected source data (i.e., Specifically, the construction phase 84 includes the bore crews 52 gathering bore attributes and data 86 (e.g. where bores are placed), the survey field data and related pipeline data 88, such as that which goes into the field books 73, and the office 6 data processing 90 generated from this data, ¶ 0158);
a data management unit configured to map the collected source data onto a prescribed spatiotemporal model based on a position and time point included in the source data, acquire prescribed data corresponding to input data on the basis of at least mapping information on the prescribed spatiotemporal model (i.e., Geodatabase or Spatial Database—A spatial database, or geodatabase is a database that is optimized to store and query data that represents objects such as points, lines and polygons that are defined in a geometric space using x,y coordinate pairs, ¶ 0070, wherein GIS—A Geographic Information System is a computerized system for capturing, maintaining, analyzing, integrating and displaying any data related to maps or locations, ¶ 0081. The project site includes several entities for gathering site data, such as site surveyors 40, project manager(s) 42, field technicians 44, a pipe tally crew 46, an above ground crew 48, a lowering in crew 50, a road bore crew 52, and a tie in crew. These entities gather real-time in-field data at various points during the project timeline, ¶ 0154), and 
process and output information related to state of the construct, management of an activity on the construct, and at least an impact or risk on another construct or another action by the state of the construct and the management of activity on the basis of the acquired prescribed data (i.e., The first phase is the preliminary survey phase 76 which collects various points of data for the project site 4. As shown in FIG. 3, the data which may be collected includes: control points; section corners (if needed); property lines; crossings; preliminary pipeline center line; line list; property ownership boundaries; and environmental areas and archeological sites, ¶ 0156); and 
an impact calculation unit configured to calculate a degree of impact on each of the constructs on the basis of the position in the spatiotemporal model of the source data corresponding to the construct and state of the construct (i.e., During the preliminary survey phase 76, the primary purposes are to: (1) identify properties to be crossed by a pipeline or other project; identify the owners of those properties and to create a line list (e.g. list of owners and contact information); acquire permissions to visit those properties; review the engineering and cost constraints associated with the proposed route; survey the proposed route; and identify the number of road and rail crossings to be traversed by the project, ¶ 0159); 
the data management unit that includes: 
a spatiotemporal mapping unit configured to map the collected source data onto the prescribed spatiotemporal model based on a position and time point included in the source data (i.e., Geodatabase or Spatial Database—A spatial database, or geodatabase is a database that is optimized to store and query data that represents objects such as points, lines and polygons that are defined in a geometric space using x,y coordinate pairs, ¶ 0070, wherein GIS—A Geographic Information System is a computerized system for capturing, maintaining, analyzing, integrating and displaying any data related to maps or locations, ¶ 0081. The project site includes several entities for gathering site data, such as site surveyors 40, project manager(s) 42, field technicians 44, a pipe tally crew 46, an above ground crew 48, a lowering in crew 50, a road bore crew 52, and a tie in crew. These entities gather real-time in-field data at various points during the project timeline, ¶ 0154); 
a relationship extraction unit configured to extract and manage a relationship between the pieces of collected source data (i.e., PODS is an acronym for Pipeline Open Data Standard. PODS is designed for storing information pertaining to features found in gathering and transmission pipelines and distribution lines, particularly gas and liquid systems. PODS was expressly designed for implementation in any relational database management system (therefore a database centric design), ¶ 0124); 
a data providing unit configured to acquire the prescribed data corresponding to the input data on the basis of the mapping information and the extracted relationship and output a processing result of information related to state of the construct, management of an activity on the construct, and at least an impact or risk on another construct or another action by the state of the construct and the management of activity, processed on the basis of the acquired prescribed data by a prescribed data processing unit (i.e., The management system 2 (a.k.a. RIMS) is designed to import, store, merge, display, analyze and create reports of critical data for managing one or more pipeline construction projects. RIMS functions as an integration environment for: right of way property acquisition and surveying, owner contacts or line lists, document tracking, construction staking, As-Built surveying, pipe tally tracking and reporting, survey control, environmental tracking, and permit tracking, ¶ 0176).
As per claim 4, Petering et al disclose the prescribed data sources include a sensor and an information providing system, the information providing system provides activity information of an activity on the construct as a part of the source data, and the impact calculation unit calculates a degree of impact on the construct and a degree of impact on an activity on the construct (i.e., There are many tools available in the digital maps view interface for viewing project data, including: Feature details linked to documents of a project; up to date visual progress of a project; and creating maps of a finished project. The tools associated with these tasks are accessible to the user via the GIS digital maps view toolbars, the general tools toolbar 152 and the analysis toolbar 154. The general tools toolbar includes the option to adjust map views, print maps and reports, and to identify and search for map features, ¶ 0238).
As per claim 5, Petering et al disclose the relationship extraction unit makes a correlation with a property of change in the source data or meaning indicated by the source data as an attribute of the source data and manages the property or meaning (i.e., preliminary survey phase 76 which collects various points of data for the project site 4. As shown in FIG. 3, the data which may be collected includes: control points; section corners (if needed); property lines; crossings; preliminary pipeline center line; line list; property ownership boundaries; and environmental areas and archeological sites. Specifically, the preliminary survey phase 76 includes generating linelist tabular data (property info) 78, the initial land survey (e.g. property boundaries) 80, ¶ 0156).
As per claim 6, Petering et al disclose an interface unit configured to exchange information with a user terminal, wherein the interface unit includes: an information input portion configured to receive data input from the user terminal; and an information output portion configured to output the prescribed data from the data management unit to the user terminal (i.e., Briefly discussed above and shown in FIGS. 8A and 8B is another major feature of the preferred embodiment of the present invention: the digital maps view interface 150 which can be utilized to view projects geospatially. There are many tools available in the digital maps view interface for viewing project data, ¶ 0238).
As per claim 7, Petering et al disclose a data processing management unit configured to manage the prescribed data processing unit that processes the prescribed data, wherein the prescribed data processing unit includes at least any one of a computer program for detecting a state of the construct on the basis of the calculation result of the impact calculation unit and a computer program for calculating an impact on another construct or another activity, of a maintenance activity on the construct on the basis of the calculation result of the impact calculation unit (i.e., During the preliminary survey phase 76, the primary purposes are to: (1) identify properties to be crossed by a pipeline or other project; identify the owners of those properties and to create a line list (e.g. list of owners and contact information); acquire permissions to visit those properties; review the engineering and cost constraints associated with the proposed route; survey the proposed route; and identify the number of road and rail crossings to be traversed by the project, ¶ 0159. The project management system 2 (RIMS) has many functional components which are useful for managing and tracking data; viewing the progress of a project using interactive geospatial components; and creating status reports and final deliverables, ¶ 0197).
As per claim 8, Petering et al disclose a user management unit configured to manage users who use the user terminal, wherein the user management unit includes: a user authentication unit configured to authenticate users; and a verification unit configured to determine accessibility to the prescribed data (i.e., Criteria are set by a project manager 42 and a systems administrator 65 to determine project settings and access credentials for different personnel to view or process data. Additional interfaces may be accessed through a project settings window 102 on the display of the computer when determining appropriate settings, ¶ 0198).
As per claim 9, Petering et al disclose the spatiotemporal mapping unit identifies the spatiotemporal model as a plurality of sections divided at prescribed intervals, and the relationship extraction unit manages a section corresponding to the source data among the sections as a part of the relationship (i.e., The survey data coordinates interface 108 allows the system administrator 42 to enter what coordinate system and related data is to be required on the project. Some of the data will employ a default setting that may be modified or changed by the systems administrator 65, if needed. Default settings are for data maintained in commonly used projections within the United States. The data entered into this section include: horizontal datum (default); projection; zone; units of measure; vertical datum (default); vertical units; centerline route name; digital map prefix; and GIS default map, ¶ 0230).
As per claim 10, Petering et al disclose the impact calculation unit calculates the degree of impact on the construct and the degree of impact on the activity on the construct on the basis of a position in the spatiotemporal model, of the source data corresponding to the construct and the state of the construct (i.e., During the preliminary survey phase 76, the primary purposes are to: (1) identify properties to be crossed by a pipeline or other project; identify the owners of those properties and to create a line list (e.g. list of owners and contact information); acquire permissions to visit those properties; review the engineering and cost constraints associated with the proposed route; survey the proposed route; and identify the number of road and rail crossings to be traversed by the project, ¶ 0159).
As per claim 11, Petering et al disclose the impact calculation unit corrects a relationship between impacting constructs on the basis of an observation result when the calculated impact is observed (i.e., Step 2 is validating the data and linking the data with the features. This step occurs as where the data technician 62 checks for errors using tabular review within the management system alongside CAD software review when necessary. Errors being checked for include duplicate shot ID's, unintentional records or incorrect survey code values, ¶ 0255).
As per claim 12, Petering et al disclose the data management unit examines whether the collected source data is normal data (i.e., The management system 2 server 8 checks for coordinate values within a minimum and maximum limit of the project. It checks to make sure IDs are in an assigned range. It also checks survey codes are valid and compares them to the project code list. Lastly, it checks GPS unit metadata against project settings, ¶ 0195).
As per claim 13, Petering et al disclose the spatiotemporal mapping unit controls a granularity of the section included in at least a partial region of the spatiotemporal model (i.e., Once construction on a hydro-test section is complete, the pipe tally and as-built data for those sections will be quality checked against the field notes and base map for accuracy and completeness. All final as-built deliverables must be compiled concurrently with construction progress, ¶ 175).
Claim 14 is rejected based upon the same rationale as the rejection of claim 1, since it is the method claim corresponding to the system claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses construction management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 5, 2022